DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 9-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (2018/0249385) in view of Venkata (2014/0140247) and Santhanam et al (2018/0213454) in view of Ballentin et al (2007/0281693) further in view of Koskinen (2018/0213576).
Regarding claims 1, 9 and 18.  Wong teaches circuitry, UE and a method, comprising:
at a user equipment ("UE"), 
determining that the UE is in a connected mode (0082 – wherein handover policy for UE is disclosed.  The UE operating in an active mode (e.g., connected mode), such as RRC-Connected.  In this mode, the UE can engage in a call session via the communication network (e.g., BS, eNB, etc.).  During the call, the UE monitors network performance information, such as latency, packet loss, and traffic loading, and, in return, UE generates a predicted voice quality from the network performance information.  The UE can also measure the signals emanating from the serving RAN device and the target RAN device to determine one or more signal power and/or signal quality measurements and the UE transmits the measurement report); 
Wong does not explicitly show determining a connection type of the connected mode; and
prioritizing a measurement report based on the connection type.
	Venkata teaches determining if the connection type is an emergency voice call and reduces/delays (e.g., prioritizing) the time-to-trigger (abstract).  Venkata teaches UE in RRC connected mode to receive TTT scaling factor from the network wherein the TTT may modify the delay adopted for handover decisions by reducing the connection type), such that the UE provides measurement reports as soon as possible (0061).  Venkata teaches performance in inter-RAT areas and in weak coverage area may be improved by adjusting a TTT parameter (0058 – serving/current cell becomes worse than threshold (e.g., report type A2) and/or a cell rises above a threshold (e.g., report type 3A/A3 handover)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong to determine if the connection type is an emergency VoIP call as taught by Venkata in order to adjust the TTT thereby enabling the UE to provide measurement reports as soon as possible (e.g., prioritizing the measurement report for emergency connection type).
Regarding Amendment dated 6/7/2019.  Applicant amends independent claims 1, 9 and 18 with “report type” … “wherein prioritizing the measurement report type includes selecting one of a plurality of predetermined measurement rates that is to be applied to a performance of a measurement associated with the measurement report type”.  Applicant generally pointed to specification 0048-0050 (paper dated 6/7/2017, top of page 5).
However, paragraphs 0048-0050 do not define “report types”.  The Examiner notes paragraph 0034 list report types (e.g. A1, A2, A3, A4, A5, B1, B2, C1, C2, W1, W2, W3, V1 and V2) which may have rated of measurements (0051 – connection type relates to data transfer having  report types A1 and A6 as normal rate and the remaining report types A2, A3, etc., have reduced rates, 0053 – A1 and A6 have normal rate and A2, A3, A4, A5, B1, B2, C1, C2, W1, W2, W3, V1 and V2 have reduced/lower rate, 0055 connection type relates to voice call and report types B1 and B2 have normal rate to perform L2X mobility procedure to continue voice call and the remaining report types have reduced rate, 0056 – connecting type is VoLTE and UE prioritizes measuring LTE cells, 0058 – connection type is emergency call and report types B1 and B2 have normal rate).
Santhanam teaches connection type is signaling (0057 – LTE-to-LTE and/or LTE-non-LTE) and the UE may, via measurement trigger adjustment, determine non-deployed frequencies and reduce scheduling rate for LTE-to-LTE and/or LTE-to-Non-LTE).  Santhanam teaches using voice call metrics, signal quality metrics, bad event metrics, and/or throughput metrics (0064).  Santhanam teaches connection type is voice or data calls (0065) having a faster search for larger DRX cycles consistent with Applicants specification 0048 – idle discontinuous reception (DRX) linked to measurement reports.  As such, triggering early measurement acquisition and reporting may save voice or data calls.  Santhanam teaches GPS data may be used to adjust measurement trigger (0070).  In other words, measurement reports linked to GPS timing/rate.  Santhanam teaches triggering early measurement and report based on determining that the UE has camped on and/or entered a zone (0071) and apply a bias to the serving cell measurements so as to adjust RSRQ/RSRP values and/or modify a TTT(e.g., reduce TTT value to a lower value (0072 – measurement acquisition and reporting may be reduced to 40 ms based on the signaling (e.g., connection type)).  Santhanam teaches connection type is Voice over LTE (VoLTE) and the measurement values and/or TTT value may be adjusted (0073).  Santhanam teaches connection type is data call (0073) in conjunction with adjusting measurement triggers (0073).  Santhanam teaches report types A3, A4, A5 for LTE neighbor and report types B1, B2 for G/W neighbor (0087) with connection type signaling (high RLF rate and/or  RSRP/RSRP) and apply bias to serving cell to adjust (e.g., reduce) RSRP/RSRQ and/or set the TTT value to a reduced value to trigger early measurement reporting (0087).  Santhanam describes “Condition C” wherein report type B1-1/B2-2 or A3-1/A4-1, A5-2 are set to 40 ms rate (e.g., reduced value at step 524 in figure 5, 0087.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata to determine if the connection type is an voice call, data call, and/or signaling as taught by Santhanam in order to adjust the TTT to trigger early measurement reporting thereby enabling the UE to save voice or data calls (e.g., voice or data call not dropped) and/or apply a bias to the serving cell measurement and/or optimize performance (e.g., VoLTE) with a serving cell (Santhanam at 0078).

Regarding RCE dated 9/14/2021.  Applicant argues prior art does not teach: wherein the prioritize measurement report type is added to a measurement group; determine a size of the prioritized measurement report type and a throughput of the connection type; and adding another measurement report type to the measurement group based on the size of the prioritized measurement report type and the throughput of the connection type.  Applicant generally points to paragraph 0046 of the originally filed specification.  The Examiner notes Applicants original specification at 0044-0045 disclose measurement reports are added based on available bandwidth.  
e.g., determining a size of the prioritized measurement report type) and bandwidth of 10 MHz (e.g., throughput) may only added three reports whereas a UE with a channel profile of 3 km/h (e.g., determining a size of the prioritized measurement report type) and a bandwidth of 10 MHz (e.g., throughput) may comprise/add four reports (0052-0053, 0035-0036, figure 3).  Thus the number of reports increases with the channel bandwidth (0037-0038).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata and Santhanam to determine a size of the measurement report (e.g., UE with a channel profile of 30 km/h or UE with a channel profile of 3 km/h) as taught by Ballentin in order to add only three reports if the UE has a channel profile of 30 km/h or to add four reports if the UE has a channel profile of 3 km/h thus gaining finer granularity (Ballentin at 0052-0053).
Regarding amendment dated 2/18/2022.  Applicant amends and argues prior art does not teach wherein the connection type is determined based on a type of traffic being exchanged between the UE and the network during the connection mode and point to originally filed specification at paragraph 0011 (amendment, 2/18/2022 – top of page 6).
The Examiner notes Applicants specification at 0011 simply repeats the recited claim limitation.
UE reports normal reporting for data/information that is not high priority (that is, low and normal priority data) and exceptional reporting or emergency reporting for emergency type of traffic (0016, 0023, 0038).  Koskinen teaches distinguishing normal reporting from exception reporting (0026).  Koskinen teaches normal reporting and exception reporting may have different priorities and/or urgency (0034).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam and Ballentin to determine a first connection type (e.g., normal connection type in connected mode for normal reporting data/information)  and a second connection type (e.g., emergency call in connected mode for emergency reporting) as taught by Koskinen in order to prioritize emergency call reporting over normal reporting.
Regarding claims 2, 10 and 19.  Wong teaches wherein the connection type is one of a data transfer, a voice call (0018 – UE can track latency, packet loss, jitter, and traffic load associated with a VoIP call session), an emergency call or a signaling.
Venkata teaches wherein the connection type is one of a data transfer, a voice call, an emergency call (abstract – emergency voice call, 0058 – emergency voice call, 0061 – VoLTE emergency voice call) or a signaling.
Santhanam teaches connection type is one of data (0065, 0073), voice (0065, 0073), or signaling (0057, 0071-0072, 0087).
Koskinen teaches connection type is one of data transfer, a voice call, an emergency call or signaling (0016, 0023, 0038)

Venkata teaches wherein the connected mode is a Radio Resource Control ("RRC") connected mode (0061 – RR signaling message, 0062 – reduce or eliminate dropped calls in connected-mode).
Santhanam teaches RRC (0028, 0047, 0051, 0058).
Koskinen teaches RRC connection (0016).
Regarding claims 4, 12 and 20.  Wong teaches wherein the measurement report is related to least one of an inter-frequency handover, an intrafrequency handover, an Inter-Radio Access Technology (Inter-RAT) handover or Gap measurements (0026 – managing handover of UE between RAN devices over same technology and differing technology.  For example, for LTE and intra-LTA or Inter-Radio Access Technology, 0041 - UE engaged in active VoIP call (e.g., RRC-Connected mode) and leaving a building and use handover policy for transition from WiFi hotspot to cellular, 0044 – handover from 2G to LTE with transition from cellular to data hot spot).
Venkata teaches handing over emergency voice call from a first RAT to second RAT (0053), LTE RAT or in another type of RAT (0054), inter-RAT selection (0058).
Santhanam teaches inter-RAT handover (0062, 0079, figure 5 – Neigh FREQ/IRAT at 520, 0087), inter-frequency handover (figure 5 – Neigh FREQ/IRAT at 520, 0087) or gap measurements (DRX at 0065, 0088, 0089)

Regarding claims 5 and 13.  Wong in view of Venkata, Santhanam, Ballentin and Koskinen do not teach deprioritizing a further measurement report based on the connection type.
	Raghunathan teaches UE may perform cell-based or frequency-based de-prioritization depending on a mode or state (e.g., connection type).  For example, if in idle mode (e.g., first connection type), the UE may perform cell-based de-prioritization by lowering the rank of the target cell or frequency-based de-prioritization by lowering a cell reselection (0006).  If the UE is in connected mode (e.g., another connection type), the UE may perform cell-based de-prioritization by forbidding any measurements in the connected mode for the target cell (0007).  Raghunathan teaches a method for managing cell reselection for a UE having a first SIM (e.g., first connection type) and second SIM (e.g., second connection type) (0009).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam, Ballentin and Koskinen to determine the connection type as taught by Raghunathan in order to de-prioritize cell/frequency search thereby reducing cell reselection or handover failure (Raghunathan at 0004).
3.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Venkata, Santhanam, Ballentin and Koskinen further in view of Liu et al (2016/0183263).

However, Santhanam at figure 5 and 0087 teaches B1 (inter-RAT neighbor becomes better), B2 (PCEL becomes better), A3 (Neighbor becomes offset better than PCELL), A4 (Neighbor becomes better) and/or A5 (PCELL becomes worse).
	Liu teaches UE measurement results regarding different subsets of component carriers (0085 – lines 9-15).  The carriers may be grouped, e.g., there may be a group of carriers that the UE always monitors, and this group shall include the PCell.  There may be several groups of carriers that the UE may switch among.  For example, group 0 may contain the PCell, group 1 may contain SCells 1-4, group 2 may contain SCells 3-6, group 3 may contain SCells 7-10.  Therefore, the switching indication may be group-specific which helps reduce signaling overhead (0085 – lines 22-32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam, Ballentin and Koskinen to group carriers for measurement reports as taught by Liu in order to reduce signaling overhead.
4.	Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Venkata, Santhanam, Ballentin and Koskinen further in view of Lim et al (2015/0045025).
Regarding claim 7.  Wong in view of Venkata, Santhanam, Ballentin and Koskinen do not explicitly teach wherein the prioritizing is further based on a list of cells maintained by the UE.

	Lim teaches UE stores PLMN list indicating whether VoLTE is supported (abstract, 0056) enabling the UE to examine the VoLTE-support PLMN list first for PLMN and/or cell selection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam, Ballentin and Koskinen to store PLMN list with an indication that VoLTE is supported as taught by Lim in order to enable the UE to examine the VoLTE-support PLMN list first for PLMN and/or cell selection.
Regarding claim 15.  Wong in view of Venkata, Santhanam, Ballentin and Koskinen do not teach wherein the prioritizing is further based on a list of cells maintained by the UE, wherein the list comprises a capability of each of the cells.
However, Santhanam teaches adjustment report parameters of one or more neighbor cells (e.g., for Voice over LTE (VoLTE) scenarios (0073))
Lim teaches UE stores PLMN list indicating whether VoLTE is supported (abstract, 0056) enabling the UE to examine the VoLTE-support PLMN list first for PLMN and/or cell selection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam, Ballentin and Koskinen to store PLMN list with an indication that VoLTE is supported as taught by Lim in order to enable the UE to examine the VoLTE-support PLMN list first for PLMN and/or cell selection.

However, Santhanam teaches adjustment report parameters of one or more neighbor cells (e.g., for Voice over LTE (VoLTE) scenarios (0073))
Lim teaches UE stores PLMN list indicating whether VoLTE is supported (abstract, 0056) enabling the UE to examine the VoLTE-support PLMN list first for PLMN and/or cell selection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam, Ballentin and Koskinen to store PLMN list with an indication that VoLTE is supported as taught by Lim in order to enable the UE to examine the VoLTE-support PLMN list first for PLMN and/or cell selection.
5.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Venkata, Santhanam, Ballentin and Koskinen further in view of Parkvall et al (2017/0331670).
Regarding claims 8 and 17.  Wong in view of Venkata, Santhanam, Ballentin and Koskinen do not teach but Parkvall teaches determining a connection sub-type of the connection type of the connected mode, wherein the prioritizing the measurement report is further based on the connection sub-type (00849-0852 wherein multiple sub-groups within a group are created by assigning orthogonal sets of resource elements to the sub-groups.  Measurements within a sub-group is for good correspondence with the reference signal and separate resource elements is used to better support measurements on non-serving beams.  The main enabler for allowing CSI-RS to fulfill 
Koskinen teaches normal/exception classification of data wherein different sub-categories for normal and exception reporting with different priority/urgency (0034).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wong in view of Venkata, Santhanam, Ballentin and Koskinen to use multiple sub-groups within different rankings as taught by Parkvall to better support measurements on non-serving beams, as well as, allow efficient multiplexing of UEs with different configurations.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646